UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7066


In Re:   ANGELO GALLOWAY,

                Petitioner.




                On Petitions for Writs of Mandamus.
                      (2:16-cv-00348-MSD-LRL)


Submitted:   September 29, 2016             Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Angelo Galloway, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelo   Galloway     petitions         for    writs    of   mandamus    seeking

orders directing the district court to hold a bond hearing, to

grant him reasonable bail, and to rule on his complaint under

Fed. R. App. P. 46.          We conclude that Galloway is not entitled

to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).

       Galloway’s      petitions    rely       on    factual    and   legal    premises

that   have     been    rejected    on     numerous         occasions   in    both   the

district court and this court.              Galloway may not use mandamus to

relitigate      these     challenges      to     his    criminal      conviction     and

sentence or as a substitute for appeal.                         See In re Lockheed

Martin   Corp.,     503 F.3d 351,    353       (4th   Cir.    2007).     Further,

Galloway fails to demonstrate a clear right to the relief he

seeks.

       Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petitions for writs of mandamus.                         We deny

as moot Galloway’s motion to expedite decision.                          We dispense

                                           2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                         PETITIONS DENIED




                                     3